Exhibit 10.1
 
FIRST AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”), dated as of March 12, 2010, is by and among (i) HECLA ALASKA
LLC, a Delaware limited liability company, HECLA GREENS CREEK MINING COMPANY, a
Delaware corporation and HECLA JUNEAU MINING COMPANY, a Delaware corporation
(collectively, the “Borrowers”), (ii) each of the other obligors identified as
“Other Obligors” on the signature pages hereto and (iii) each of the banks and
other financial institutions identified as “Lenders” on the signature pages
hereto (the “Lenders”).


W I T N E S S E T H:
 
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of October 14, 2009 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Credit Agreement” and, as
amended by this First Amendment and as the same may be further amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Obligors party thereto, the
Lenders party thereto, and The Bank of Nova Scotia, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), the Lenders have
made commitments to extend certain credit facilities to the Borrowers; and


WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as more specifically set forth
herein, in each case upon the terms and conditions contained in this First
Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:


PART I
DEFINITIONS
 
SUBPART 1.1   Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this First Amendment,
including its preamble and recitals, have the following meanings:
 
“Administrative Agent” is defined in the recitals.
 
“Borrowers” is defined in the preamble.
 
“Credit Agreement” is defined in the recitals.
 
 
1

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” is defined in the recitals.
 
“Lenders” is defined in the preamble.
 
“First Amendment” is defined in the preamble.
 
“First Amendment Effective Date” is defined in Subpart 4.1.
 
SUBPART 1.2   Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this First Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.
 
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
 
Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II.  Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.
 
SUBPART 2.1   Amendments to Section 1.1.  Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:
 
(a)           by amending and restating the definition of “Applicable Margin” to
read as follows:
 
“Applicable Margin” means (x) 3.00% per annum with respect to Base Rate Loans,
and (y) 4.00% per annum with respect to LIBO Rate Loans.
 
(b)           by inserting the following defined terms in the appropriate
alphabetical sequence:
 
“First Amendment” means the First Amendment to Credit Agreement, dated as of
March 12, 2010, among the Borrowers and the Lenders party thereto.
“First Amendment Effective Date” has the meaning set forth in the First
Amendment.
 
(c)           by amending and restating clause (e) of the definition
“Indebtedness” to read as follows:
 
(e)           Hedging Obligations (provided that, solely for purposes of
calculating the Leverage Ratio, the amount of any Hedging Obligations shall be
the negative mark-to-market amounts (on a net basis) of Hedging Obligations for
which an early termination event has occurred and the Parent or a Subsidiary
thereof is the defaulting party or an affected party).
 
(d)           by amending and restating the definition of “Stated Maturity Date”
to read as follows:
 
“Stated Maturity Date” means, with respect to all Loans, March 12, 2013.
 
 
2

--------------------------------------------------------------------------------

 
 
SUBPART 2.2   Amendment to Section 1.3.  Section 1.3 of the Existing Credit
Agreement is hereby amended by inserting the following clause (e) immediately
following clause (d) contained therein:
 
(e)  References to early termination event, termination event, termination
value, defaulting party and affected party in the definition of Indebtedness,
Section 8.1.5(b) or otherwise in this Credit Agreement when referring to Hedging
Obligations shall have the meanings attributed to them in the ISDA Master
Agreement under which such Hedging Obligations arise (or, if such terms are not
used in such ISDA Master Agreement or such Hedging Obligations do not arise
under an ISDA Master Agreement, such replacement or similar terms as are used in
such ISDA Master Agreement or other agreement under which such Hedging
Obligations arise).
 
SUBPART 2.3   Amendment to Section 3.3.2.  Section 3.3.2 of the Existing Credit
Agreement is hereby amended by deleting the text “2.40%” contained therein and
inserting text “1.40%” in lieu thereof.
 
PART III
AFFIRMATION AND CONSENT
 
SUBPART 3.1   Affirmation and Consent.  Each of the Obligors confirms that it
has received a copy of this First Amendment and restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the
other Loan Documents to which it is a party, effective as of the date hereof,
after giving effect to this First Amendment.
 
PART IV
CONDITIONS TO EFFECTIVENESS
 
SUBPART 4.1   Amendment Effective Date.  This First Amendment shall be and
become effective as of the date hereof (the “First Amendment Effective Date”)
when all of the conditions set forth in this Part IV shall have been satisfied.
 
SUBPART 4.2   Execution of Counterparts of First Amendment.  The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this First Amendment, which collectively shall have been duly executed on
behalf of each Borrower, each of the other Obligors and each Lender.
 
SUBPART 4.3   Representations and Warranties.  The representations and
warranties contained in Subpart 5.4 shall be true and correct in all material
respects on and as of the First Amendment Effective Date.
 
PART V
MISCELLANEOUS
 
SUBPART 5.1   Cross-References.  References in this First Amendment to any Part
or Subpart are, unless otherwise specified, to such Part or Subpart of this
First Amendment.
 
 
3

--------------------------------------------------------------------------------

 
 
SUBPART 5.2   Instrument Pursuant to Existing Credit Agreement.  This First
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
 
SUBPART 5.3   References in Other Loan Documents.  At such time as this First
Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this First Amendment.
 
SUBPART 5.4   Representations and Warranties of the Obligors.  Each Obligor
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this First Amendment, (b) it is duly authorized
to, and has been authorized by all necessary action, to execute, deliver and
perform this First Amendment, (c) the representations and warranties contained
in Article VI of the Credit Agreement and applicable to such Obligor are true
and correct in all material respects on and as of the date hereof as though made
on and as of such date (except for those which expressly relate to an earlier
date) and after giving effect to the amendments contained herein and (d) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof after giving effect to the amendments contained herein.
 
SUBPART 5.5   Counterparts.  This First Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of this First Amendment by
telecopy or other electronic transmission shall be effective as an original and
shall constitute a representation that an original will be delivered.
 
SUBPART 5.6   Full Force and Effect; Limited Amendment.  Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.  The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.
 
SUBPART 5.7   Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SUBPART 5.8   Successors and Assigns.  This First Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this First Amendment to
be duly executed and delivered as of the date first above written.
 

BORROWERS  
HECLA ALASKA LLC,
a Delaware limited liability company
            By: 
Hecla Limited,
its Managing Member
                 
 
By:
/s/ Ronald W. Clayton       Name: Ronald W. Clayton       Title: President,
Hecla Limited          

       
HECLA GREENS CREEK MINING COMPANY,
a Delaware corporation
                 
 
By:
/s/ James A. Sabala       Name: James A. Sabala       Title: Vice President &
Treasurer                  

 
HECLA JUNEAU MINING COMPANY,
a Delaware corporation
                 
 
By:
/s/ James A. Sabala       Name: James A. Sabala       Title: Vice President &
Treasurer                  

OTHER OBLIGORS: 
HECLA MINING COMPANY,
a Delaware corporation                  
 
By:
/s/ James A. Sabala       Name: James A. Sabala       Title: Sr. Vice President
& CFO          

       
BURKE TRADING INC.,
a Delaware corporation
                 
 
By:
/s/ Ronald W. Clayton       Name: Ronald W. Clayton       Title:Vice President  
       

 
 
5

--------------------------------------------------------------------------------

 
 

 
HECLA ADMIRALTY COMPANY,
a Delaware corporation
                 
 
By:
/s/ James A. Sabala       Name: James A. Sabala       Title: Vice President &
Treasurer                  

 
HECLA LIMITED,
a Delaware corporation
                 
 
By:
/s/ Ronald W. Clayton       Name: Ronald W. Clayton       Title: President      
   

 
 
6

--------------------------------------------------------------------------------

 
 

  THE BANK OF NOVA SCOTIA, as a Lender                  
 
By:
/s/ Ray Clarke       Name: Ray Clarke       Title: Managing Directors          

       
 
By:
/s/ Bob Deoi       Name: Bob Deoi       Title: Associate Director          

 
 
7

--------------------------------------------------------------------------------

 
 

 
ING CAPITAL LLC, as a Lender
         
 
By:
/s/ Remko van de Water       Name: Remko van de Water       Title: Director    
     

 
 
8